OVERTON, Justice,
specially concurring.
I write to suggest that the legislature direct that each of these positions be filled through the nominating commission process. This would not be new. In 1986, the legislature, by chapter 86-279, Laws of Florida, stated, with regard to a portion of the new judgeships created that year:
The additional circuit court judgeships authorized for the Seventh, Twelfth, Thirteenth, and Twentieth Circuits by this act, and the additional county court judgeship authorized for Palm Beach County by this act shall be created October 1, 1986, notwithstanding any other provision of this act; and such additional judges shall be appointed pursuant to section 11, Article V, of the State Constitution.
This was consistent with the Judicial Council’s position in its 1985 annual report in which it recommended that all trial court vacancies be filled through the nominating commission process:
This recommendation should increase the applications for new trial court judge-ships, enhance the quality of the judiciary, and alleviate present delays in filling vacancies. Evidence presented to the Council reflected that, when a vacancy is filled by a competitive election without involving the nominating commission, only two candidates typically apply. On the other hand, when a new position is filled through the nominating commission process, often more than twenty persons apply for the position. During the 1984 election, 26 circuit judgeships did not have an incumbent running. Of these 26 judgeships that were to be filled by competitive election, nine open judge-ships had only one candidate qualify; fifteen judgeships had two candidates; one judgeship had four candidates; and one judgeship had five candidates. In addition, the Council was furnished information reflecting that almost all judges who have been disciplined by the Judicial Qualifications Commission came to the bench initially through the competitive election process.
The Judicial Council of Florida 1985 Annual Report (emphasis added).
For the above reasons, I hope the legislature will see fit to direct that these new judgeship positions be filled through the *1008nominating commission process under section 11, article V, of the state constitution.
McDONALD, J., concurs.